Sandford, J. (with the concurrence of the Chief Justice and Paine, J.,)
decided that, after judgment entered, it was too late for the prevailing party to apply for an allowance under this provision of the code. The amount allowed is to go into the judgment as a part of the “ charges for costs,’” mentioned in § 311.
The provision in § 308 does not apply to judgments rendered on appeal.
Motion denied.(a)

 To the latter proposition is 2 Comst. 570, in the court of appeals, and to both is a decision of Parker, J., in the supreme conrt, third district, 5 Howard’s Pr. R. 242.